Case 8:20-cv-01794-JVS-DFM Document 47 Filed 01/13/21 Page 1 of 3 Page ID #:400



    1

    2

    3

    4

    5

    6

    7

    8                                   UNITED STATES DISTRICT COURT
    9              CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
   10

   11    REGINA KREISER,                                           Case No. 8:20-cv-01794 JVS (DFMx)
   12                                             Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                                   MOTION FOR PROTECIVE ORDER
   13             v.
   14    ASSET MANAGEMENT GROUP,
         INC.; NEIL SHARKEY; AND DOES 1
   15    TO 20, INCLUSIVE, A CALIFORNIA
         CORPORATION; FINEST KNOWN,
   16    LLC, A DELAWARE LIMITED
         LIABILITY COMPANY; MONACO
   17    RARE COINS, AN UNKNOWN
         ENTITY; AMERICAN BISON
   18    VODKA, INC., A CALIFORNIA
         CORPORATION; NEIL SHARKEY,
   19    AN INDIVIDUAL; AND ADAM
         CRUM, INCLUSIVE,
   20
                                              Defendants.
   21

   22   ///
   23   ///
   24   ///
   25   ///
   26   ///
   27   ///
   28
                                                               1   CASE NO.: 8:20-CV-01794 JVS
                                                                                       (DFMX)
              ORDER GRANTING PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER AND/OR IN
                            THE ALTERNATIVE PRELIMINARY INJUNCTIVE RELIEF
        ClarkHill\J7422\405973\261597496.v1-12/23/20
Case 8:20-cv-01794-JVS-DFM Document 47 Filed 01/13/21 Page 2 of 3 Page ID #:401



    1                          ORDER GRANTING PROTECTIVE ORDER
    2

    3           The Court deems the application of Plaintiff Regina Kreiser (“Kreiser” or
    4   “Plaintiff”), for entry of an Order granting Kreiser’s application for injunctive
    5   relief as an application for a protective order in aid of her application for a writ of
    6   possession.
    7           THIS MATTER, having been brought before the Court on the application of
    8   Plaintiff Regina Kreiser (“Kreiser” or “Plaintiff”), for entry of an Order granting
    9   Kreiser’s application for relief against Defendants Asset Management Group, Inc.,
   10   American Bison Vodka, Inc., and Neil Sharkey (collectively, “Restrained
   11   Defendants”); and the Court having read and considered the Complaint, the
   12   application for writ of possession for levy on personal property, the Declarations of
   13   Datev ‘Dave’ Shenian and Regina Kreiser, the supporting briefs and papers
   14   submitted therewith; and any opposition filed thereto; and the Court having heard
   15   arguments of counsel; and for good cause shown,
   16           IT IS on this 13th day of January, 2021;
   17           ORDERED that a Protective Order be issued restraining the Restrained
   18   Defendants, their respective offices, agents, servants, employees, attorneys, and any
   19   persons in active concert or participation with them who receive actual notice of this
   20   Protective Order by personal service, substitute service, or otherwise from:
   21           1. Directly or indirectly, transferring any interest by sale, pledge, grant of
   22                security interest, or otherwise disposing of or encumbering any of the
   23                Coins set forth in Exhibit A of this Order (“Kreiser Coins”);
   24           2. Directly or indirectly, concealing or otherwise moving the Kreiser Coins
   25                in such a manner as to make them less available to seizure by a levying
   26                officer;
   27

   28
                                                       2         CASE NO.: 8:20-CV-01794 JVS
                                                                                     (DFMX)
          [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER
                      AND/OR IN THE ALTERNATIVE PRELIMINARY INJUNCTIVE RELIEF
        ClarkHill\J7422\405973\261597496.v1-12/23/20
Case 8:20-cv-01794-JVS-DFM Document 47 Filed 01/13/21 Page 3 of 3 Page ID #:402



    1           This Protective Order shall remain in force until levy on the Kreiser Coins
    2   pursuant to a writ of possession.
    3

    4

    5
        Dated: January 13, 2021                        _______________________________
                                                       JAMES V. SELNA
    6                                                  United States District Judge
    7

    8   Presented by:
    9

   10 _________________________
   11 DOUGLAS F. McCORMICK
      United States Magistrate Judge
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                       3         CASE NO.: 8:20-CV-01794 JVS
                                                                                     (DFMX)
          [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER
                      AND/OR IN THE ALTERNATIVE PRELIMINARY INJUNCTIVE RELIEF
        ClarkHill\J7422\405973\261597496.v1-12/23/20
